I cannot agree in the view, as expressed in the prevailing opinion, that the legislature, through the enactment of chapter 701 of the Laws of 1893, intended to restore the law of charitable trusts, as it was declared to be in the case ofWilliams v. Williams (8 N.Y. 525). However praiseworthy the attempt to give such a construction to the statute, it meets with an insuperable difficulty in the plain and precise language, of which the legislature has made use, and to infer a legislative intent without adequate support in statutory expressions is without justification and an unwise exercise of our judicial powers.
The testamentary disposition of the residuary estate, in this will, presented two marked features; namely, first, that of a trust, which, for suspending the power of alienation indefinitely, was void under the statute against perpetuities, and, second, that of indefiniteness in the beneficiaries, who would be entitled to take the equitable title and to enforce the trust. The proposition of the appellants is that, because the act of 1893 is applicable to cure the defect of indefiniteness, it necessarily extends further and protects the will against the operation of the statute against perpetuities. The argument is that the act excepts such cases, because indefiniteness of beneficiaries and suspension of the power of alienation are too closely connected to be separated. I quite fail to perceive any basis for this argument. The statute, itself, defines and limits its application to cases of indefiniteness of beneficiaries; for it specifies gifts, etc., "which shall in other respects bevalid under the laws of this state." That is unambiguous language *Page 151 
and how shall we permit ourselves to infer, notwithstanding, that the legislature intended to except such a case as this, or, possibly, other cases which might be imagined, where there is a statutory reason for holding the gift to be void? The effort is to enlarge the scope of the act of 1893 beyond either its literal import, or its spirit, upon the theory that the legislature has revested the courts with the power of upholding charitable trusts to the full extent previously enjoyed by the English courts at common law. It was held in the Williams Case (supra), that the repeal of the statute of 43 Elizabeth by the legislature of this state in 1788, (Chap. 46, Laws of 1788), did not affect the jurisdiction of our equity courts to administer a charitable trust for indefinite beneficiaries; inasmuch as they had succeeded to the powers of the English courts of chancery, which did not depend for their exercise upon the statute of Elizabeth, but had, prior thereto, carried out such a trust according to thecy-pres doctrine. So it was reasoned that, as charitable trusts, at common law, were deemed to be excepted from the rule against perpetuities, the exception obtained under our laws. This doctrine, which was declared in the Williams case, was, however, soon overruled and in a line of decisions of this court from Levy v. Levy (33 N.Y. 97), down to Holland v. Alcock
(108 N.Y. 312), it was held that the legislature, in repealing the statute of Elizabeth, intended to, and did, abrogate the whole law of charitable uses as understood and enforced in England. (And see Bascom v. Albertson, 34 N.Y. 584; Holmes
v. Mead, 52 ib. 338.) That statute was passed for the purpose of regulating gifts for charitable purposes and its repeal in 1788, impliedly, deprived our courts of any inherent jurisdiction which otherwise they might have claimed to possess. The Supreme Court of the United States, in Philadelphia Baptist Association
v. Hart (4 Wheat. 1), had held that charitable uses had their origin only in the statute of Elizabeth. This jurisdiction, therefore, to uphold charitable trusts must rest upon the law of the state, as declared in its statutes and as construed by judicial decisions. By the repeal, in 1788, of the English statutes and by subsequent legislation, authorizing incorporations *Page 152 
for various religious and charitable purposes, abolishing all uses and trusts except those in terms specified and subjecting trusts and powers in trust to the statute against perpetuities, the state established a policy and system of her own.
As to testamentary trusts for charitable, or non-charitable, objects, no distinction was recognized. In either case, as the law was settled prior to the act of 1893, there must be a definite beneficiary, capable of taking the equitable title and of enforcing the trust, and the trust must be a clearly defined one and not in contravention of the statute against perpetuities. (Levy v. Levy, Holmes v. Mead and Holland v. Alcock,supra). A charitable trust in perpetuity could only be validly worked out through the medium of a corporation endowed with corporate powers to execute it. (Wetmore v. Parker, 52 N.Y. 450;Bird v. Merklee, 144 N.Y. 544.) How can it be said that the act of 1893 has changed the settled rules respecting testamentary gifts to charitable uses, otherwise than that, thereafter, none such shall be deemed invalid, solely, because of indefiniteness and uncertainty as to the persons designated as the beneficiaries? The appellants say that to give the act substantial effect, it must except charitable trusts from the operation of the statute against perpetuities. In the prevailing opinion, the view is taken that the legislature acted in the light of past events and was moved by the repeated failures of testamentary dispositions for charitable purposes, in passing the act, and that an intention is evident to restore the law of charitable trusts as declared in the Williams case. It is thought that the legislature sought to restore that power in courts of equity to administer trusts, which had been taken away by the enactment of 1788. How can such an intention be said to be clear from a statute, which expressly excludes from its operation any case, where the gift or trust is void for other reasons than indefiniteness or uncertainty of the beneficiary? And how can such a statute, which relieves a trust from that particular objection, be likened in its scope of operation to the statute of 1788, which repealed the English statute, defining and regulating the whole system of gifts for charitable purposes *Page 153 
How can it be, reasonably, said that it revested the courts with those wide powers over charitable trusts, of which they had been deprived by the earlier statute? I do not doubt that the legislature would be justified in doing so; but to give the present act that meaning, is, in my opinion, not justified by the rules for the construction of statutes and subjects us to the charge of judicial legislation.
In construing statutes, we resort to the natural signification of their words and if they bear a definite meaning, and the language is precise, we give effect to the law as expressed. We should not indulge in conjecture as to intention, if an intention is clearly expressed in the language; for the language of a statute is presumed to declare the intention.
What the act of 1893 meant, and what it said, was that a charitable gift, which would, theretofore, have been held void, solely by reason of the indefiniteness of the beneficiaries, shall no longer be deemed void on that account. If it is, also, void at common law, or under the laws of this state, for other reasons than indefiniteness of beneficiaries, it will not be rendered valid by the act of 1893. How inadequate, or insufficient, may be the relief afforded by the act, in cases of gifts for charitable purposes, is not the question. That is a question for the consideration of the legislative body. It needs no argument to show that it has an application to gifts which are to take effect immediately, or within the statutory period of two lives in being at the testator's death, as to unincorporated charitable associations or uncertain persons. Whatever the scope of its application, if a wider one is desirable (and I am not indisposed to think it is), the remedy is with the legislature.
As briefly as possible, I have expressed my reasons for not concurring with the views of my associates in their determination to reverse this judgment and I have been moved to do so, because I regard their decision as opposed to the laws of the state, which regulate our system of trusts, and as overruling, quite unnecessarily and without real warrant in the act of 1893, the previous decisions of this court. *Page 154